     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 1 of 7 Page ID #:5809




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
10               Plaintiff,                      DEFENDANT’S EX PARTE
                                                 APPLICATION FOR AN ORDER
11                      v.                       EXTENDING DEFENDANT’S
                                                 TEMPORARY RELEASE
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15
16         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17   counsel of record, H. Dean Steward, hereby files this Ex Parte Application for an Order
18   Extending Defendant’s Temporary Release from January 16, 2021 to March 31, 2021.
19
      Dated: December 28, 2020                Respectfully submitted,
20
21
                                             /s/ H. Dean Steward
22                                            H. DEAN STEWARD
23                                            Attorney for Defendant
                                              MICHAEL JOHN AVENATTI
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 2 of 7 Page ID #:5810




 1         Pursuant to this Court’s prior Orders, Defendant Michael John Avenatti
 2   (“Mr. Avenatti”) is presently on temporary release and home confinement in
 3   Venice, California. If necessary, the defense is prepared to file a formal noticed
 4   motion to extend Mr. Avenatti’s temporary release for the reasons set forth in (a)
 5   the Opposition [Docket No. 271] to the Government’s Motion to Terminate and
 6   Not Further Extend Defendant Michael John Avenatti’s Temporary Release, which
 7   is pending, and (b) the accompanying declarations filed with the Opposition,
 8   including that of board-certified infectious disease specialist Dr. F. Ramzi Asfour
 9   (under seal) [Docket No. 280]. Absent a further extension, Mr. Avenatti will be
10   required to self-surrender on January 16, 2021.
11         The COVID-19 pandemic is at its most dangerous level since the crisis
12   began and far worse than when the Court previously ordered and extended Mr.
13   Avenatti’s release. Records for infections, hospitalizations and deaths are being
14   broken almost every day in Orange County, Los Angeles County, and California.
15   According to the Los Angeles County Health Department, one person dies of
16   COVID-19 in Los Angeles County every ten minutes on average. Field hospitals
17   are being constructed in Orange County hospital parking lots in an attempt to save
18   lives, while nurses and health care workers in the county are struggling and
19   protesting their work conditions and lack of resources to deal with the onslaught of
20   cases. The situation is dire and growing worse by the day. And while a vaccine
21   may help stem the tide, mass distribution and inoculation of the general public
22   appear to be months away and it is unclear the level of impact the vaccine may
23   have and when.
24         Further, the health metrics for Orange County relating to the virus have
25   gotten far worse since this Court’s last few orders extending Mr. Avenatti’s home
26   confinement due to the pandemic. For instance, Orange County is now routinely
27   reporting over 3,000 cases a day and recently registered 4,406 cases in a single day
28
                                               1
     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 3 of 7 Page ID #:5811




 1   - a new record. Hospitalizations and ICU admissions have reached all-time highs
 2   in the last week, with over 1,950 cases in Orange County requiring hospitalization
 3   and over 430 of those cases requiring intensive care. Orange County and Los
 4   Angeles County are presently in the most restrictive state tier (purple) and there is
 5   no indication that either county will be moved into a less restrictive tier in the
 6   coming weeks. For instance, the Orange County adjusted daily case rate per
 7   100,000 is now approximately 51.8% and the testing positivity rate is over 15%,
 8   levels unimaginable even a few weeks ago. The adjusted ICU bed availability in
 9   the county is 0%, with the unadjusted percentage standing at approximately 7.3%.
10   The pandemic data for Los Angeles County is even worse. As a result, local health
11   experts are warning of severe consequences that will result in the coming weeks
12   and months. Dr. Christina Ghaly, Director of the Los Angeles County Department
13   of Health Services, warned last week that “We have never seen daily death rates
14   this high during the course of the pandemic and the model predicts the worse is yet
15   to come.”
16         In addition, comparison of the data from March/April, when Mr. Avenatti
17   was initially ordered released to home confinement, and today demonstrates that
18   the current risks and fallout from the COVID-19 pandemic are far greater now in
19   the Central District. This comparison is even more dramatic than when defendant
20   filed his Opposition. See, e.g., Exhibit A to Docket No. 271 (extensive comparison
21   of the data and citing to multiple sources). The rate of infection is far greater; the
22   rate of death is higher; the rate of hospitalization is higher; the number of cases has
23   exploded; and the number of deaths is higher. According to Johns Hopkins
24   University, California has now surpassed over 2,070,000 confirmed cases
25   statewide (a 45,000% increase over when Mr. Avenatti was ordered released and
26   California had 4,600 cases in total). Over 24,000 deaths have also been recorded
27   in the state (a 21,800% increase over when Mr. Avenatti was ordered released and
28
                                                2
     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 4 of 7 Page ID #:5812




 1   California had 110 deaths in total). Further, when Mr. Avenatti was ordered
 2   released, Orange County had a total of 3 deaths and 321 cases. Those numbers are
 3   now routinely exceeded each day and the county has recorded over 1,845 deaths
 4   and 146,000 cases according to the Orange County Health Department, an over
 5   61,500% and 45,400% increase, respectively. Comparing the March/April data for
 6   Los Angeles County to today is equally alarming. The county is currently the
 7   epicenter for the pandemic’s surge in the state, accounting for approximately 1/3 of
 8   all new infections and close to 40% of new deaths. In a single day last week, the
 9   county reported over 16,500 new cases. Further, the 7-day moving averages for
10   California and Orange and Los Angeles counties are exponentially higher than
11   when Mr. Avenatti was released (and are getting worse).
12         Moreover, medical expert after medical expert is predicting an increase in
13   cases and deaths, and another “surge” following extensive holiday travel associated
14   with Christmas and New Year’s. Each day brings a slew of experts who are
15   predicting serious problems in the weeks and months ahead, with experts
16   predicting tens of thousands of additional deaths. For instance, Dr. Anthony Fauci
17   publicly stated yesterday that he “agree[s] that the worst is ahead of us” and “we
18   are about to experience a surge upon a surge.” He also recently predicted that the
19   country will be facing a “really dark time” in January. Dr. Robert Redfield,
20   Director of the CDC, stated earlier this month that the next three months will be
21   “rough times” and “the most difficult time in the public health history of this
22   nation, largely because of the stress that’s going to be put on our health care
23   system” He added, “This is why it is so important at this time . . . to really
24   embrace the mitigation steps we have tried to stress.” Dr. Andrew Noymer, a UCI
25   epidemiologist, publicly stated within the last week that he is “really worried that
26   these waves of cases are coming on top of an already overloaded health care
27   system.” In fact, it is widely believed that the next three months will be the
28
                                               3
     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 5 of 7 Page ID #:5813




 1   deadliest during the entire pandemic, with daily deaths easily exceeding 3,000 and
 2   possibly reaching close to 5,000 as the nation’s health care system becomes
 3   overloaded.
 4         Meanwhile, the rate of COVID-19 infections and deaths in Southern
 5   California prisons and jails has increased significantly. Recent outbreaks have
 6   occurred in the Metropolitan Detention Center (“MDC”) in Los Angeles, the
 7   Western Region Detention Facility in San Diego, and the Orange County Jail
 8   system. Over 200 cases have been reported at the MDC alone, which means that
 9   approximately 30% of the jail’s population has become infected. Conditions have
10   become so serious in the Orange County Jail system and precautions so lax that the
11   Sheriff has been ordered by Superior Court Judge Peter Wilson to release or
12   transfer approximately 50% of the jail’s population, including many individuals
13   who are charged with violent crimes (an appeal of the order is pending). The
14   number of infected inmates at the jail skyrocketed in approximately two weeks
15   from 138 (on December 11) to 1,099 (on December 28).
16         Further, a new study by the Marshall Project has found that there are more
17   than 275,000 infections of inmates or prisoners across the United States - a
18   staggering 20% infection rate. This is consistent with the American Medical
19   Association’s determination in July that “COVID-19 case rates have been
20   substantially higher and escalating much more rapidly in prisons than in the U.S.
21   population.” The Journal article further provides a telling chart on the rate of
22   coronavirus infection in prisons versus the wider population, and there can be no
23   dispute – prisons and jails are vastly more dangerous. See B. Saloner, Ph D., et al.,
24   Covid-19 Cases and Deaths in Federal & State Prisons, J. Am. Med. Assoc. (July
25   8, 2020). The researchers found that the infection rate for inmates was 5.5 times
26   higher than the U.S. population and the death rate in the prison population was 3.0
27   times higher. Other data shows that the risk remains exceedingly high in jails and
28
                                               4
     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 6 of 7 Page ID #:5814




 1   prisons. See, e.g., charts at end of Exhibit A to Docket No. 271. Another recent
 2   study by the Prison Policy Institute shows that the poor management of COVID-19
 3   risks in jails and prisons across the country has also contributed significantly to the
 4   dramatic spread of the pandemic outside prison walls, producing as many as
 5   500,000 additional cases outside prisons and jails in just three months.
 6         Importantly, the risks to Mr. Avenatti were he to contract the virus remain
 7   significant according to expert Dr. F. Ramzi Asfour. See Declaration of Dr. F.
 8   Ramzi Asfour (under seal) and attached report (attesting to the risks to Mr.
 9   Avenatti’s health conditions and the risks to him were he to be remanded) [Docket
10   No. 280].
11         Accordingly, in order provide additional time for the Court to rule on the
12   government’s pending motion and for the Court and the parties to address any
13   further motion by the defense (to be filed if necessary), as well as examine the data
14   relating to the virus in the interim time period, defendant respectfully requests that
15   the Court extend his temporary release to March 31, 2021 under the same
16   conditions previously ordered.
17         Counsel for the defendant and the government conferred and the
18   government’s position is that they oppose the application for the reasons set forth
19   in their prior motion. (CR 262, Sections III A-D).
20
21
22    Dated: December 28, 2020                Respectfully submitted,
23
24                                            /s/ H. Dean Steward
                                             H. DEAN STEWARD
25
                                             Attorney for Defendant
26                                           MICHAEL JOHN AVENATTI
27
28
                                                5
     Case 8:19-cr-00061-JVS Document 388 Filed 12/28/20 Page 7 of 7 Page ID #:5815




 1

 2                             CERTIFICATE OF SERVICE
 3
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 4
 5   of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA

 6   92672. I am not a party to the above-entitled action. I have caused, on December
 7
     28, 2020, service of the defendant’s:
 8
 9    EX PARTE APPLICATION FOR AN ORDER EXTENDING DEFENDANT’S

10                                TEMPORARY RELEASE
11
     on the following party, using the Court’s ECF system:
12
13   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE

14   I declare under penalty of perjury that the foregoing is true and correct.
15
     Executed on December 28, 2020
16
17                                           /s/ H. Dean Steward
18                                           H. Dean Steward
19
20
21
22
23
24
25
26
27
28
                                               6
